


Exhibit 10.9


    


BIO-RAD LABORATORIES, INC.
2011 EMPLOYEE STOCK PURCHASE PLAN
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries and Designated Affiliates with an opportunity to
purchase Shares of the Company. This Plan includes two components: a Code
Section 423 Component (the “423 Component”) and a non-Code Section 423 Component
(the “Non-423 Component”). It is the intention of the Company to have the 423
Component qualify as an “employee stock purchase plan” under Section 423 of the
Code. The provisions of the 423 Component, accordingly, shall be construed so as
to extend and limit participation in a uniform and nondiscriminatory basis
consistent with the requirements of Section 423 of the Code. In addition, this
Plan authorizes the grant of purchase rights under the Non-423 Component that
does not qualify as an “employee stock purchase plan” under Section 423 of the
Code; such purchase rights shall be granted pursuant to rules, procedures or
subplans adopted by the Administrator designed to achieve tax, securities laws
or other objectives for Eligible Employees and the Company. Except as otherwise
provided herein, the Non-423 Component will operate and be administered in the
same manner as the 423 Component.
2.Definitions.
(a)“Administrator” means the Board, the Committee or one or more persons
selected by the Board or Committee to administer and interpret the Plan in its
sole discretion, including the authority to make factual determinations. Any
such interpretation or determination shall be conclusive and binding on all
Participants.
(b)“Affiliate” means (a) any entity that, directly or indirectly, is controlled
by, controls or is under common control with, the Company and (b) any entity in
which the Company has a significant equity interest, in either case as
determined by the Administrator, whether now or hereafter existing.
(c)“Board” means the Board of Directors of the Company.
(d)“Change in Control” means a change in ownership or control of the Company
effected through any of the following transactions or series of transactions:
(i)any person or related group of persons (other than the Company or a person
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company's outstanding securities pursuant to
a tender or exchange offer for securities of the Company;
(ii)a merger or consolidation of the Company with any other corporation (or
other entity), other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or another entity) more than 50%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iii)the sale or disposition by the Company of all or substantially all of the
Company's assets.
(e)“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and the regulations promulgated
thereunder.
(f)“Committee” means the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan.
(g)“Company” means Bio-Rad Laboratories, Inc., a Delaware corporation.

1

--------------------------------------------------------------------------------






(h)“Compensation” means all base gross earnings excluding commissions, income
from stock options or equity benefits, amounts received for the exchange of
options or equity benefits, bonuses, overtime pay, shift premiums, long-term
disability or workers compensation payments and similar amounts, but includes
elective qualified contributions by the Participant to employee benefit plans,
unless otherwise determined by the Administrator. For Participants outside the
United States, Compensation shall include 13th/14th month payments or similar
payments as required under applicable law. The Administrator shall have the
discretion to determine the application of this definition to Employees outside
the United States.
(i)“Contributions” means the payroll deductions (to the extent permitted under
applicable local law) and other additional payments that the Company may allow
to be made by a Participant to fund the purchase of Shares pursuant to the Plan
if payroll deductions are not permitted or advisable under applicable law.
(j)“Cutoff Date” means the date other than the Offering Date established by the
Administrator as the deadline for enrolling or re-enrolling in the Plan pursuant
to Section 5, or withdrawing from the Plan pursuant to Section 10.
(k)“Designated Affiliate” means any Affiliate selected by the Administrator as
eligible to participate in the Non-423 Component. For the avoidance of doubt,
the Administrator may not delegate this task to any other entity or individual.
(l)“Designated Subsidiary” means any Subsidiary selected by the Administrator as
eligible to participate in the 423 Component. For the avoidance of doubt, the
Administrator may not delegate this task to any other entity or individual.
(m)“Director” means a member of the Board.
(n)“Effective Date” shall mean the date the Plan becomes effective in accordance
with Section 24.
(o)“Eligible Employee” means any individual who is an Employee on the first
Offering Date following six months of employment by the Company or any
Designated Affiliate or Designated Subsidiary, or such other period of
employment as may be designated by the Administrator from time to time. The
Administrator, in its discretion, from time to time may, prior to an Offering
Date for a particular Offering and for all purchase rights to be granted on such
Offering Date under such Offering, determine that the definition of Eligible
Employee will or will not include an individual if he or she customarily works
not more than twenty (20) hours per week or not more than five (5) months in any
calendar year (or, in each case, such lesser period of time as may be determined
by the Administrator in its discretion), provided that any such exclusion is
applied with respect to each Offering in a uniform manner to all
similarly-situated employees who otherwise would be Eligible Employees for that
Offering. For purposes of the 423 Component, the employment relationship shall
be treated as continuing intact while the individual is on military or sick
leave or other bona fide leave of absence approved by the Company or the
Designated Subsidiary so long as the leave does not exceed three (3) months or
if longer than three (3) months, the individual's right to reemployment is
provided by statute or has been agreed to by contract or in a written policy of
the Company which provides for a right of reemployment following the leave of
absence. The employment relationship shall be treated as continuing intact where
an Eligible Employee transfers employment between the Company, Designated
Subsidiaries and/or Designated Affiliates; provided, however, that an individual
who is not employed by the Company or a Designated Subsidiary on the Offering
Date and through a date that is no more than three (3) months prior to the
Purchase Date will participate only in the Non-423 Component unless the
individual continues to have a right to reemployment with the Company or a
Designated Subsidiary provided by statute or contract or in a written policy of
the Company which provides for a right of reemployment following the leave of
absence. The Administrator shall establish rules to govern other transfers into
the 423 Component, and between any separate Offerings established thereunder,
consistent with the applicable requirements of Section 423 of the Code.
(p)“Employee” means any individual who is an employee of the Company or a
Designated Affiliate or Designated Subsidiary within the meaning of Section
3401(c) of the Code and the regulations promulgated thereunder or as otherwise
determined under applicable law.

2

--------------------------------------------------------------------------------






(q)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
from time to time, or any successor law thereto, and the regulations promulgated
thereunder.
(r)“Fair Market Value” means, as of any given date, (a) if Shares are traded on
the NYSE or any other established stock exchange or national market system, the
closing price of a Share as reported in the Wall Street Journal (or such other
source as the Administrator may deem reliable for such purposes) for such date,
or if no sale occurred on such date, the first trading date immediately prior to
such date during which a sale occurred; or (b) if Shares are not traded on an
exchange but is quoted on a quotation system, the mean between the closing
representative bid and asked prices for a Share on such date, or if no sale
occurred on such date, the first date immediately prior to such date on which
sales prices or bid and asked prices, as applicable, are reported by such
quotation system; or (c) if Shares are not publicly traded, the fair market
value established by the Board acting in good faith.
(s)“NYSE” means the New York Stock Exchange.
(t)“Offering” means an offer under the Plan of a purchase right that may be
exercised during an Offering Period as further described in Section 2(v). Unless
the Administrator determines otherwise, for purposes of the 423 Component, each
Designated Subsidiary or Designated Affiliate will be deemed to participate in
its own separate Offering under the Plan (the terms of which need not be
identical to other separate Offerings for other Designated Subsidiaries or
Designated Affiliates), even if the dates of the applicable Offering Periods of
each separate Offering and/or the terms of separate Offerings are otherwise
identical.
(u)“Offering Date” means the first Trading Day of each Offering Period.
(v)“Offering Period” means a period set by the Administrator containing a
Purchase Period or multiple Purchase Periods, provided, however, that in no
event will an Offering Period exceed 27 months. Unless otherwise determined by
the Administrator, an Offering Period shall consist of a single Purchase Period.
(w)“Parent” means a “parent corporation” of the Company whether now or
hereinafter existing as defined in Section 424(e) of the Code and any applicable
regulations promulgated thereunder.
(x)“Participant” means any Eligible Employee who participates in the Plan as
described in Section 5.
(y)“Participation Election” means any written agreement, enrollment form,
contract or other instrument or document (in each case in paper or electronic
form) evidencing that an Eligible Employee has elected to become a Participant
in the Plan, which may, but need not, require execution by a Participant.
(z)“Plan” means this Bio-Rad Laboratories, Inc. 2011 Employee Stock Purchase
Plan, including both the 423 and Non-423 Components.
(aa)“Purchase Date” means the last Trading Day of each Offering Period.
(bb)    “Purchase Period” means a period commencing on the first Trading Day of
each fiscal quarter of the Company and ending on the last Trading Day of such
fiscal quarter, unless otherwise designated by the Administrator. The duration
and timing of Purchase Periods may be changed pursuant to Section 4.
(cc)    “Purchase Price” means a per-Share amount to be paid by a Participant to
purchase a Share on the Purchase Date. Such Purchase Price shall be established
by the Administrator for each Offering prior to an Offering Period and shall be
no less than the lower of (i) eighty-five percent (85%) of the Fair Market Value
of a Share on the Offering Date for the relevant Offering Period or (ii)
eighty-five percent (85%) of the Fair Market Value of a Share on the Purchase
Date for the relevant Offering Period. Such Purchase Price may be established by
the Administrator by any manner or method the Administrator determines, pursuant
to Section 16, and subject to (i) with respect to the 423 Component, compliance
with Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or stock exchange rule) or (ii) with respect to the
Non-423 Component, pursuant to such manner or method as determined by the
Administrator to comply with applicable local law.

3

--------------------------------------------------------------------------------






(dd)    “Share” means a share of Class A common stock of the Company, $0.0001
par value, or such other security of the Company (i) into which such share shall
be changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (ii) as may be
determined by the Administrator pursuant to Section 16.
(ee)“    Subsidiary” means any “subsidiary corporation” of the Company whether
now or hereinafter existing, as defined in Section 424(f) of the Code and any
applicable regulations promulgated thereunder.
(ff)    “Trading Day” means a day on which the NYSE or, if the Shares are no
longer listed on the NYSE, but are listed on any other national stock exchange
or national market system, a day on which such other national stock exchange or
national market system on which the Shares are listed is open for trading.
3.Eligibility. Any Eligible Employee on a given Offering Date shall be eligible
to participate in the Plan, provided, however, that employees who are citizens
or residents of a non-U.S. jurisdiction may be excluded from participation in
the Plan or an Offering if the participation of such Employees is prohibited
under the laws of the applicable jurisdiction or if complying with the laws of
the applicable jurisdiction would cause the Plan or an Offering to violate
Section 423 of the Code. Further, notwithstanding any provisions of the Plan to
the contrary, no Eligible Employee shall be granted a purchase right under the
423 Component of the Plan (i) to the extent that, immediately after the grant,
such Eligible Employee (or any other person whose stock would be attributed to
such Eligible Employee pursuant to Section 424(d) of the Code) would own capital
stock of the Company and/or hold outstanding purchase rights to purchase capital
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Subsidiary,
or (ii) to the extent that his or her rights to purchase capital stock under all
employee stock purchase plans of the Company and its Subsidiaries accrues at a
rate that exceeds Twenty-Five Thousand Dollars (US$25,000) worth of such stock
(determined at the fair market value of the shares of such stock at the time
such purchase right is granted) for each calendar year in which such purchase
right is both outstanding and exercisable.
4.Offering Periods. The Plan shall be implemented by consecutive Offering
Periods (each consisting of a single Purchase Period) with a new Purchase Period
commencing on the first Trading Day on or after each fiscal quarter of each
year, or on such other date as the Administrator shall determine, and continuing
thereafter to the last Trading Day of the respective fiscal quarter or until
terminated in accordance with Section 20. Within the limitations set forth in
Section 2(v), the Administrator shall have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without stockholder approval if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected
thereafter.
5.Participation. Any Eligible Employee may enroll or re-enroll (and thus become
a Participant) in the Plan by completing and submitting to the Company a
Participation Election (either through the Company's online Plan enrollment
process or in paper form) and/or any other forms and following any procedures
for enrollment in the Plan as may be established by the Administrator from time
to time by the Offering Date, the Cutoff Date, or such other date as the
Administrator may establish from time to time before an Offering Date. Any
Participation Election received by the Company before an Offering Date, the
Cutoff Date, or such other date as the Administrator may establish from time to
time before an Offering Date, will be effective on that Offering Date.
6.Contributions.
(a)Election of Contribution Amount. Each Participant may elect to make
Contributions at a bi-weekly rate equal to any whole percentage up to a maximum
of 10%, or such other maximum percentage as the Administrator may establish from
time to time before an Offering Date for all purchase rights to be granted on
such Offering Date, of his or her Compensation. The rate of Contribution shall
be designated by the Participant in the Participant Election. A Participant may
elect to increase or decrease the rate of Contribution effective as of the next
Offering Period by delivery to the Company no later than the relevant Offering
Date ,the related Cutoff Date, or such other date as the Administrator may
establish from time to time before the next Offering Date, of a new
Participation Election indicating the revised rate of Contribution. However,
except to the extent necessary to comply with Section 423(b)(8) of the Code as
described in Section 3, a Participant's Contributions may not be increased or
decreased during an Offering Period unless otherwise determined by the
Administrator in its discretion. A Participant's enrollment in the Plan shall
remain in effect for successive Offering Periods unless terminated as provided
in Section 10.

4

--------------------------------------------------------------------------------






(b)Credit to Participant's Account. Contributions shall be credited to a
Participant's account as soon as administratively feasible after payroll
withholding or other additional payments are made. The Company shall be entitled
to use of the Contributions immediately after they are made, except where
applicable law requires that Contributions to the Plan from Participants be
segregated from general corporate funds and/or deposited with an independent
third party. No interest shall be paid or credited to the Participant with
respect to his or her Contributions, unless required by applicable law.
(c)Discontinuing Contributions. A Participant may discontinue Contributions and
thus discontinue his or her participation in the Plan as provided in Section 10
by completing any forms and following any procedures for withdrawal from the
Plan as may be established by the Administrator from time to time.
(d)Payment of Taxes by Participant. At the time that Shares are purchased under
the Plan, or upon disposition of some or all of the Shares acquired under the
Plan (or at any other time that a taxable event related to the Plan occurs), the
Participant must make adequate provision for the Company's, the Designated
Affiliate's or the Designated Subsidiary's federal, state, foreign or any other
tax liability payable to any authority, national insurance, social security,
payment-on-account or other tax obligations, if any, which arise as a result of
participation in the Plan, including, for the avoidance of doubt, any liability
of the Participant to pay an employer tax or social insurance contribution
obligation, which liability has been shifted to the Participant as a matter of
law or contract. At any time, the Company or the Designated Affiliate or
Designated Subsidiary, as applicable, may, but shall not be obligated to,
withhold from the Participant's Compensation the amount necessary for the
Company, the Designated Affiliate or the Designated Subsidiary, as applicable,
to meet applicable withholding obligations, including any withholding required
to make available to the Company, the Designated Affiliate or the Designated
Subsidiary, as applicable, any tax deductions or benefits attributable to sale
or early disposition of Shares by the Eligible Employee. In addition, the
Company, the Designated Affiliate or the Designated Subsidiary, as applicable,
may withhold from the proceeds of the sale of Shares, may withhold a sufficient
whole number of Shares otherwise issuable following purchase having an aggregate
fair market value sufficient to pay applicable withholding obligations or may
withhold by any other means set forth in the applicable Participation Election.
Where necessary to avoid negative accounting treatment, the Company or its
Subsidiary or Affiliate shall withhold taxes at the applicable statutory minimum
withholding rates.
7.Grant of Purchase Right. On the Offering Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted a
purchase right to purchase on each Purchase Date during such Offering Period (at
the applicable Purchase Price) up to a number of Shares determined by dividing
such Eligible Employee's Contributions accumulated prior to such Purchase Date
by the applicable Purchase Price; provided, however, that for any Offering
Period, the Administrator may set a minimum, a maximum, or both a minimum and a
maximum number of Shares that may be subscribed for during such Offering Period,
provided further that the maximum number of Shares may not in any event exceed
1,000 Shares per Offering Period or per calendar year, subject to adjustment
pursuant to Section 15, and provided further that such purchase shall be subject
to the limitations set forth in Sections 3 and 14. The Administrator may, for
future Offering Periods, increase or decrease, in its absolute discretion, the
maximum number of Shares that an Eligible Employee may purchase during each
Offering Period. The purchase of Shares pursuant to the purchase right shall
occur as provided in Section 8, unless the Participant has withdrawn pursuant to
Section 10. The purchase right shall expire on the last day of the Offering
Period. Any Participant whose purchase right expires and who has not withdrawn
pursuant to Section 10 will automatically be re-enrolled in the Plan and granted
a new purchase right on the Offering Date immediately following the date on
which the prior purchase right expires.
8.Purchase of Shares.
(a)Unless a Participant withdraws from the Plan as provided in Section 10, on
the Purchase Date, the maximum number of Shares, including fractional Shares, as
may be purchased with the accumulated Contributions in the Participant's account
shall be purchased for such Participant at the applicable Purchase Price,
subject to the limitations in Section 7 and Section 8(b). In the Administrator's
discretion, fractional Shares shall not be purchased and in such event, any
Contributions accumulated in a Participant's account which are not sufficient to
purchase a full Share shall, at the discretion of the Administrator, be returned
to the Participant or be retained in the Participant's account for the
subsequent Offering Period, subject to earlier withdrawal by the Participant as
provided in Section 10. During a Participant's lifetime, Shares may be purchased
pursuant to the Participant's purchase right only by the Participant.

5

--------------------------------------------------------------------------------






(b)No Participant in the 423 Component of the Plan is permitted to purchase
shares under all employee stock purchase plans of the Company and its
Subsidiaries at a rate that exceeds $25,000 in fair market value of stock
(determined at time the purchase right is granted) for each calendar year in
which any stock purchase right is both outstanding and exercisable.
(c)If the Administrator determines that, on a given Purchase Date, the number of
Shares with respect to which purchase rights are to be exercised may exceed (i)
the number of Shares that were available for sale under the Plan on the Offering
Date of the applicable Offering Period, or (ii) the number of Shares available
for sale under the Plan on such Purchase Date, the Administrator may provide, in
its sole discretion, that the Company shall make a pro-rata allocation of the
Shares available for purchase on such Purchase Date in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all Participants exercising purchase rights on such Purchase
Date. The Company may make a pro-rata allocation of the Shares available on the
Offering Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional Shares for issuance
under the Plan by the Company's stockholders subsequent to such Offering Date.
9.Delivery. By enrolling in the Plan, each Participant shall be deemed to have
authorized the establishment of a brokerage account on his or her behalf at a
securities brokerage firm selected by the Administrator. Alternatively, the
Administrator may provide for Plan share accounts for each Participant to be
established by the Company or by an outside entity selected by the Administrator
which is not a brokerage firm. As soon as reasonably practicable after each
Purchase Date on which a purchase of Shares occurs, the Company shall arrange
for the delivery to each Participant of the Shares purchased upon exercise of
his or her purchase right to the Participant's brokerage or Plan share account
in a form determined by the Administrator. The Administrator may require that
shares be retained with the securities brokerage firm or transfer agent selected
by the Administrator for a designated period of time and/or may establish other
procedures to permit tracking of disqualifying dispositions of such shares, or
for such other reason as the Administrator may determine is advisable.
Notwithstanding any other provision of the Plan, unless otherwise determined by
the Administrator or required by any applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing Shares
issued in connection with any purchase under the Plan, and instead such Shares
shall be recorded in the books of the brokerage firm selected by the
Administrator or, as applicable, the Company, its transfer agent, stock plan
administrator or such other outside entity which is not a brokerage firm.
10.Withdrawal.
(a)A Participant may decide not to purchase Shares on future Purchase Dates and
opt to withdraw all, but not less than all, the Contributions credited to his or
her account and not yet used to purchase Shares under the Plan by giving notice
in a form or manner prescribed by the Administrator from time to time by the
next Offering Date, Cutoff Date, or such other date as the Administrator may
establish from time to time, and subject to any further limitations or
requirements approved by the Administrator; except that no withdrawals shall be
permitted for the then-current Purchase Period or as otherwise may be specified
by the Administrator in its discretion. All of the Participant's Contributions
credited to his or her account shall, at the discretion of the Administrator, be
retained in Participant's account and used to purchase Shares at the next
Purchase Date. If a Participant withdraws from the Plan, Contributions shall not
resume at the beginning of the succeeding Purchase Period unless he or she
completes the process to re-enroll in the Plan as prescribed by the
Administrator from time to time.
(b)A Participant's withdrawal from a Purchase Period shall not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Purchase Periods which
commence after the termination of the Purchase Period from which he or she has
withdrawn.
11.No Right to Employment. Participation in the Plan by a Participant shall not
be construed as giving a Participant the right to be retained as an employee of
the Company, a Subsidiary, or an Affiliate, as applicable. Furthermore, the
Company, a Subsidiary, or an Affiliate may dismiss a Participant from employment
at any time, free from any liability or any claim under the Plan.
12.Termination of Employment. Unless otherwise determined by the Administrator,
upon a Participant's ceasing to be an Eligible Employee, for any reason, he or
she shall be deemed to have elected to withdraw from the Plan and the
Contributions credited to such Participant's account during the Offering Period
but not yet used to purchase



6

--------------------------------------------------------------------------------




Shares under the Plan shall be returned to such Participant or, in the case of
his or her death, to the person or persons entitled thereto under Section 17,
and such Participant's purchase right shall be terminated automatically.
13.Interest. No interest will accrue on the Contributions of a Participant in
the Plan, except as may be required by applicable law, as determined by the
Administrator, and if so required by the laws of a particular jurisdiction,
shall apply to all Participants in the relevant Offering except to the extent
otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).
14.Shares Available for Purchase under the Plan.
(a)Basic Limitation. Subject to adjustment pursuant to Section 15, the aggregate
number of Shares authorized for sale under the Plan is 600,000 Shares. For
avoidance of doubt, the limitation set forth in this section may be used to
satisfy purchases of Shares under either the 423 Component or the Non-423
Component.
(b)Rights as an Unsecured Creditor. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly-authorized
transfer agent of or broker selected by the Company), a Participant shall only
have the rights of an unsecured creditor with respect to such Shares, and no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to such Shares.
(c)Sources of Shares Deliverable at Purchase. Any Shares issued after purchase
may consist, in whole or in part, of authorized and unissued Shares or of
treasury Shares.
15.
Adjustments for Changes in Capitalization and Similar Events.

(a)Changes in Capitalization. Subject to any required action by the stockholders
of the Company, the maximum number of Shares that shall be made available for
sale under the Plan, the maximum number of Shares that each Participant may
purchase during the Offering Period (pursuant to Section 7) or over a calendar
year under the $25,000 limitation (pursuant to Section 8(b)) and the per Share
price used to determine the Purchase Price shall be proportionately adjusted for
any increase or decrease in the number of issued Shares resulting from any
nonreciprocal transaction between the Company and its stockholders, (such as a
stock dividend, stock split, spin-off, rights offering or recapitalization
through a large, nonrecurring cash dividend), that affects the Shares (or other
securities of the Company) or the price of Shares (or other securities) and
causes a change in the per share value of the Shares underlying outstanding
purchase rights. Such adjustment shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to a purchase right.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company as contemplated by Section 2(e)(iv), the Offering
Period then in progress shall be shortened by setting a new Purchase Date (the
“New Purchase Date”), and shall terminate immediately prior to the consummation
of such proposed dissolution or liquidation, unless provided otherwise by the
Administrator. The New Purchase Date shall be before the date of the Company's
proposed dissolution or liquidation. The Administrator shall notify each
Participant in writing, at least ten (10) U.S. business days prior to the New
Purchase Date, that the Purchase Date for the Participant's purchase right has
been changed to the New Purchase Date and that Shares shall be purchased
automatically for the Participant on the New Purchase Date, unless prior to such
date the Participant has withdrawn from the Offering Period as provided in
Section 10.
(c)Change in Control. In the event of a Change in Control, each outstanding
purchase right shall be assumed or an equivalent purchase right substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the purchase right, the Offering Period then in progress shall be
shortened by setting a New Purchase Date and shall end on the New Purchase Date.
The New Purchase Date shall be before the date of the Company's proposed merger
or Change in Control. The Administrator shall notify each Participant in
writing, at least ten (10) U.S. business days prior to the New Purchase Date,
that the Purchase Date for the Participant's purchase right has been changed to
the New Purchase Date



7

--------------------------------------------------------------------------------




and that Shares shall be purchased automatically for the Participant on the New
Purchase Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 10.
16.Administration.
(a)Authority of the Administrator. Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Administrator by the Plan, the Administrator shall have sole
and plenary authority to administer the Plan, including, without limitation, the
authority to (i) construe, interpret, reconcile any inconsistency in, correct
any default in and supply any omission in, and apply the terms of the Plan and
any Participation Election or other instrument or agreement relating to the
Plan, (ii) determine eligibility and adjudicate all disputed claims filed under
the Plan, including whether Eligible Employees shall participate in the 423
Component or the Non-423 Component and which entities shall be Designated
Subsidiaries or Designated Affiliates, (iii) determine the terms and conditions
of any purchase right to purchase Shares under the Plan, (iv) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan, (v) amend an
outstanding purchase right or grant a replacement purchase right for a purchase
right previously granted under the Plan if, in the Administrator's discretion,
it determines that (A) the tax consequences of such purchase right to the
Company or the Participant differ from those consequences that were expected to
occur on the date the purchase right was granted, or (B) clarifications or
interpretations of, or changes to, tax law or regulations permit purchase rights
to be granted that have more favorable tax consequences other than initially
anticipated, and (vi) make any other determination and take any other action
that the Administrator deems necessary or desirable for the administration of
the Plan. Notwithstanding any provision to the contrary in this Plan, the
Administrator may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures for jurisdictions outside of the United States. Without
limiting the generality of the foregoing, the Administrator specifically is
authorized to adopt rules, procedures and subplans, which, for purposes of the
Non-423 Component, may be outside the scope of Section 423 of the Code,
regarding, without limitation, eligibility to participate, the definition of
Compensation, making and handling of Contributions to the Plan, establishment of
bank or trust accounts to hold Contributions, payment of interest, conversion of
local currency, obligations to pay payroll tax, withholding procedures and
handling of Share issuances, which may vary according to local requirements. The
Administrator may not delegate its authority to make adjustments pursuant to
Section 15(a).
(b)Administrator Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any purchase right to purchase Shares granted under the
Plan shall be within the sole and plenary discretion of the Administrator, may
be made at any time and shall be final, conclusive, and binding upon all
persons, including the Company, any Designated Subsidiary or Designated
Affiliate, any Participant or any Eligible Employee, as applicable.
(c)Indemnification. To the extent allowable pursuant to applicable law, each
member of the Board, the Administrator or any employee of the Company, a
Designated Subsidiary, or a Designated Affiliate (each such person, a “Covered
Person”) shall be indemnified and held harmless by the Company from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such Covered Person in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such Covered Persons may be entitled
pursuant to the Company's Certificate of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.
17.Death. Unless otherwise provided in an enrollment form or procedures
established by the Administrator from time to time, in the event of the
Participant's death, any accumulated Contributions not used to purchase Shares
shall be paid to Participant's heirs or estate as soon as reasonably practicable
following the Participant's death.
18.Transferability. Neither Contributions credited to a Participant's account
nor any rights with regard to the purchase of Shares pursuant to a purchase
right or to receive Shares under the Plan may be assigned, alienated, pledged,
attached, sold or otherwise disposed of in any way (other than by will, the laws
of descent and distribution or as



8

--------------------------------------------------------------------------------




provided in Section 17) by the Participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds from an Offering
Period in accordance with Section 10.
19.Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions except as may be required by
applicable local law, as determined by the Administrator, and if so required by
the laws of a particular jurisdiction, shall apply to all Participants in the
relevant Offering except to the extent otherwise permitted by U.S. Treasury
Regulation Section 1.423-2(f). Until Shares are issued, Participants shall only
have the rights of an unsecured creditor, although Participants in specified
Offerings may have additional rights where required under local law, as
determined by the Administrator.
20.Amendment and Termination.
(a)Subject to any applicable law or government regulation and to the rules of
the NYSE or any successor exchange or quotation system on which the Shares may
be listed or quoted, the Plan may be amended, modified, suspended or terminated
by the Board or the Administrator without the approval of the stockholders of
the Company. Except as provided in Section 15, no amendment may make any change
in any purchase right theretofore granted which adversely affects the rights of
any Participant without the consent of the affected Participant. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company shall obtain stockholder approval of any amendment in such a manner and
to such a degree as required.
(b)Without stockholder approval and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled, inter alia, to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant to adjust for delays or mistakes in the
Company's processing of properly completed enrollment forms, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Shares for each
Participant properly correspond with amounts withheld from the Participant's
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.
21.Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Administrator at the
location, or by the person, designated by the Administrator for the receipt
thereof.
22.Conditions Upon Issuance of Shares.
(a)Shares shall not be issued with respect to a purchase right unless the
purchase of Shares pursuant to such purchase right and the issuance and delivery
of such Shares pursuant thereto shall comply with all applicable provisions of
law, U.S. and non-U.S. and state and local provisions, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance. Any
Contributions shall be promptly refunded to the relevant Participant.
(b)As a condition to the purchase of Shares pursuant to a purchase right, the
Company may require the person on whose behalf Shares are purchased to represent
and warrant at the time of any such purchase that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by any of the applicable provisions of law described in subsection (a)
above.


23.Share Issuance. All Shares delivered under the Plan pursuant to the exercise
of a purchase right to purchase Shares shall be subject to such stop-transfer
orders and other restrictions as the Administrator may deem



9

--------------------------------------------------------------------------------




advisable under the Plan or the rules, regulations, and other requirements of
the U.S. Securities and Exchange Commission, the NYSE or any other stock
exchange or quotation system upon which such Shares or other securities are then
listed or reported and any applicable Federal or state laws, and the
Administrator may take whatever steps are necessary to effect such restrictions.
24.Term of Plan. This Plan was originally approved by the Board of Directors on
February 23, 2011 and by the holders of a majority of the voting power of all
outstanding shares of the Company on April 26, 2011. The Plan became effective
on April 26, 2011. Unless sooner terminated by the Board or the Administrator in
accordance with Section 20, the Plan shall terminate on the date on which all
purchase rights are exercised in connection with a dissolution or liquidation
pursuant to Section 15(b) or Change in Control pursuant to Section 15(c). No
further purchase rights shall be granted or Shares purchased, and no further
Contributions shall be collected under the Plan following such termination.
25.Stockholder Approval. The Plan will be subject to the approval by
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under applicable law.
26.Code Section 409A; Tax Qualification. Purchase rights granted under the 423
Component are exempt from the application of Section 409A. Purchase rights
granted under the Non-423 Component to U.S. taxpayers are intended to be exempt
from the application of Section 409A of the Code under the short-term deferral
exception and any ambiguities shall be construed and interpreted in accordance
with such intent. Subject to Section 26(b), purchase rights granted to U.S.
taxpayers under the Non-423 Component shall be subject to such terms and
conditions that will permit such purchase rights to satisfy the requirements of
the short-term deferral exception available under Section 409A of the Code,
including the requirement that the Shares subject to a purchase right be
delivered within the short-term deferral period. Subject to Section 26(b), in
the case of a Participant who would otherwise be subject to Section 409A of the
Code, to the extent the Administrator determines that a purchase right or the
exercise, payment, settlement or deferral thereof is subject to Section 409A of
the Code, the purchase right shall be granted, exercised, paid, settled or
deferred in a manner that will comply with Section 409A of the Code, including
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Anything in the foregoing to the
contrary notwithstanding, the Company shall have no liability to a Participant
or any other party if the purchase right that is intended to be exempt from, or
compliant with Section 409A of the Code is not so exempt or compliant or for any
action taken by the Administrator with respect thereto.
(a)Although the Company may endeavor to (i) qualify a purchase right for
favorable tax treatment under the laws of the United States or jurisdictions
outside of the United States or (ii) avoid adverse tax treatment (e.g., under
Section 409A of the Code), the Company makes no representation to that effect
and expressly disavows any covenant to maintain favorable or avoid unfavorable
tax treatment, notwithstanding anything to the contrary in this Plan, including
Section 26(a). The Company shall be unconstrained in its corporate activities
without regard to the potential negative tax impact on Participants under the
Plan.
27.Severability. If any particular provision of this Plan is found to be invalid
or otherwise unenforceable, such provision shall not affect the other provisions
of the Plan, but the Plan shall be construed in all respects as if such invalid
provision were omitted.
28.Governing Law. Except to the extent that provisions of this Plan are governed
by applicable provisions of the Code or any other substantive provision of
federal law, this Plan shall be construed in accordance with the laws of the
State of California, U.S.A., without giving effect to the conflict of laws
principles thereof.
29.Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan.



10